Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Skelly (U.S. Patent No. 5,734,167) in view of McCutchen et al. (U.S. Patent Application Publication No. 2007/0074303). 
For claim 8, Skelly discloses a method to detect drift of at least one active agent from a primary area to an adjacent area (Col. 3, lines 32-33) comprising: mixing a first colored photoluminescent adjuvant with a first active agent (Col. 2, lines 54-55: “the fluorescent pigments or dyes are added to agricultural products”) to form a first active photoluminescent agent (Col. 2, lines 54-56: a fluorescent product, such that fluorescence is a form of photoluminescence); applying the first active photoluminescent agent within the primary area to a target selected from the group consisting of: crops, plants and soil (Col. 2, lines 56-58: where the primary area is an orchard); detecting the first active photoluminescent agent within the primary area (Col. 2, lines 59-62: via “illumination sources”) and within the adjacent area (Col. 3, lines 1-2: “areas outside the 
	Skelly fails to specifically disclose the step of detecting the drift after 24 hours of application of the first active agent. However, McCutchen et al. teaches a method to detect drift of at least one active agent from a primary area to an adjacent area (as discussed in [0420]) comprising: detecting the drift within the primary area and the adjacent area of the first active agent after 24 hours of application of the first active agent (as discussed in [0422]: rating at 7 and 14 days after spraying). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Skelly to include the step of detecting after 24 hours of application of the first active agent as taught by McCutchen et al. for the advantage of better qualifying and analyzing the effects of the first active agent on the crops, plants and soil within the primary area where detection of drift may not be readily apparent.
For claim 9, Skelly as modified by McCutchen et al. disclose the invention substantially as claimed, but fails to specifically show the method of claim 8 further comprising the step of mixing a second colored photoluminescent adjuvant with a second active agent to form a second active photoluminescent adjuvant; applying the second active photoluminescent adjuvant within the primary area to a target selected from the group consisting of: crops, plants and soil; detecting the second active photoluminescent adjuvant within the primary area and within the adjacent area; and detecting the drift within the primary area and the adjacent area of the second active agent after 24 hours of application of the second active agent. It would have been 
	For claim 10, Skelly as modified by McCutchen et al. disclose the method of claim 9, further comprising the step of detecting a color pattern in the primary area and the adjacent area (Skelly Col. 2, lines 64-66).
	For claim 11, Skelly as modified by McCutchen et al. disclose the method of claim 8 wherein the step of applying is aerial (Skelly Col. 2, lines 56-59).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Skelly (U.S. Patent No. 5,734,167) in view of McCutchen et al. (U.S. Patent Application Publication No. 2007/0074303), as applied to claims 8-11 above, and further in view of Cavanaugh et al. (U.S. Patent No. 9,003,703).  
For claim 12, Skelly as modified by McCutchen et al. disclose the invention substantially as claimed, but fail to specifically show the method of claim 8 wherein the step of applying is vehicular. However, Cavanaugh et al. teaches a method comprising: applying a first colored photoluminescent adjuvant within the primary area to a target selected from the group consisting of: crops, plants and soil (as discussed in Col. 3, lines 10-15); wherein the step of applying is vehicular (Col. 3, lines 40-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
For claims 13 and 14, Skelly as modified by McCutchen et al. disclose the invention substantially as claimed, but fail to specifically show the method of claim 8 further comprising the step of mixing the first colored photoluminescent adjuvant and the second colored photoluminescent adjuvant with nutrients selected from: N, P, K, Ca, Mg, S, Fe, MN, Cu, Zn, and B or mixture thereof. However, Cavanaugh et al. teaches a method comprising: mixing a first colored photoluminescent adjuvant with a first active agent to form a first photoluminescent adjuvant (as discussed in Col. 3, lines 10-15); applying a first colored photoluminescent adjuvant within the primary area to a target selected from the group consisting of: crops, plants and soil (as discussed in Col. 4, lines 19-24); and the step of mixing the first photoluminescent adjuvant and the second photoluminescent adjuvant with nutrients selected from: N, P, K, Ca, Mg, S, Fe, MN, Cu, Zn, and B or mixture thereof (as shown in Table 1 at Col. 4, lines 1-14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Skelly and McCutchen et al. to include the step of mixing the first colored photoluminescent adjuvant and the second colored photoluminescent adjuvant with nutrients selected from: N, P, K, Ca, Mg, S, Fe, MN, Cu, Zn, and B or mixture thereof as taught by Cavanaugh et al. for the advantage of improving crops, plants and soil conditions. 


Response to Arguments
Applicant's arguments filed 8/7/2021 have been fully considered but they are not persuasive. 
Applicant argues “The “detection” disclosed in McCutchen involves a physical inspection of the condition of plants. The reference fails to mention “detecting the drift within the primary area and the adjacent area of the first active agent after 24 hours of application of the first active agent to the target.” in a manner that the present invention involves detecting the first active agent. McCutchen does not teach of detecting active agents in soil or vegetation. Nor does it teach collecting data 24 hours post-application of an active agent. Thus the McCutchen reference fails to disclose the claim limitation in the present invention and cannot be used in with Skelly to meet the obviousness requirement that each claim limitation be found in a prior art reference.” 
	In this case, the first active agent of the Skelly document has been equated to “agricultural products” and “chemicals”. The reference to Skelly already showed the detection of the first active agent (as discussed in Col. 3, lines 25-31: visual detection via pigments), as claimed, but failed to specifically disclose the detection after 24 hours of application of the first active agent. In the McCutchen et al. reference, the first active agent has been equated to herbicides, a known agricultural product, sprayed on a field or area of cultivation (as discussed in [0268]).  McCutchen et al. clearly teaches detecting herbicides as shown as a result of plant damage and/or growth after 24 hours of application of the herbicides to the target (as discussed in [0420]). The method of claim 8 fails to specify how the detection is performed or what tools are used for 
Applicant further argues “Skelly thus teaches that a photoluminescent adjuvant that is observed through blacklight is undesirable due to a supposed poor visibility of such adjuvants. One of ordinary skill in the art would then improve upon the invention of Skelly by applying pigments visible to the naked eye. One of ordinary skill in the art would improve upon the invention of Skelly by applying pigments that were observable under wavelengths different than a blacklight allows.
Contrarily, the present invention involves advances the art through the use of colored adjuvants to observe a wider range of circumstances.”
The Examiner brings the Applicant’s attention to Skelly, Col. 9, lines 21-43, which discloses the advantage of using sensors, such as a blacklight, to detect the fluorescent markers, similar to the techniques used in the present invention as discussed in para 29 of Applicant’s disclosure. 
Applicant argues “A benefit of the claimed invention is detecting drift of agricultural chemicals through the use of colored active photoluminescent adjuvants post-application onto vegetative and soil matter through the use of absorptive adjuvants. These absorptive adjuvants when read in the environment by various methods reveal information about drift post-absorption into soil or vegetation that the prior art had taught away from.”
absorptive adjuvants) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643